                                              NEW YORK         CALIFORNIA     D E L AW A R E   GEORGIA    P E N N S Y LVA N I A




        Alex J. Hartzband                          The application is granted. The deadline to submit a
        ahartzband@faruqilaw.com                   revised settlement agreement is extended from December
                                                   27, 2019 to January 24, 2020.
        December 26, 2019
                                                   SO ORDERED.
        VIA ECF

        The Honorable Edgardo Ramos
        United States District Court
                                                                              12/27/2019
        Southern District of New York
        40 Foley Square, Courtroom 619
        New York, NY 10007

                   Re:    Christina Santi v. Hot In Here, Inc., et al., Civil Action No. 1:18-cv-03028 (ER)

        Dear Judge Ramos:

                We represent Plaintiff Christina Santi in the above-referenced action and write jointly with
        Defendants, pursuant to Section 1(E) of Your Honor’s Individual Practices, to respectfully request
        a brief extension of the parties’ December 27, 2019 deadline to submit their settlement agreement
        for approval, abandon the settlement, or dismiss the action without prejudice. See ECF No. 61.
        After meeting and conferring extensively regarding their options, the parties have resolved to
        address the issues raised in the Court’s November 21, 2019 Order (see ECF No. 57) and submit a
        revised settlement agreement for approval. Accordingly, the parties respectfully request that their
        deadline be extended to January 24, 2020 to allow them time to revise their agreement and prepare
        their approval motion. This is the parties’ third request for an extension of this deadline.

                   We thank the Court for its time and attention to this matter.

                                                                    Respectfully submitted,



                                                                    Alex J. Hartzband

        Cc:        Counsel of Record (via ECF)




                           December 26, 2019




685 THIRD AVENUE    NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM   FARUQILAW.COM
